Citation Nr: 0605303	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-12 843	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1979 to December 
1981.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In October 2003, the veteran notified VA that he 
had moved and his claims file was thereafter transferred to 
the RO in White River Junction, Vermont.

Entitlement to service connection for a psychiatric disorder 
was denied in a March 1995 rating decision.  As the veteran 
did not appeal that decision, it is final.  38 U.S.C.A. § 
7105 (West 2002).  Thus, regardless of any RO action, the 
current claim to reopen may be considered on the merits only 
if new and material evidence has been submitted since the 
March 1995 rating decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005). 

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

The evidence added to the record since the March 1995 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a bipolar disorder. 





CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a bipolar disorder was brought 
about by his military service. As noted above, this claim has 
been the subject of one RO decision.  In March 1995, the 
claim was denied because service medical records were 
negative for complaint of or treatment for any psychiatric 
disorder and because the cited evidence of record did not 
establish that a psychosis was manifested to a compensable 
degree within one year of the veteran's discharge from 
service.

The law provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case, since the RO's March 1995 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the final 
denial.  In this regard, this evidence includes, for the 
first time, medical opinion evidence that a bipolar disorder 
originated during or within a short time after the conclusion 
of military service.  Specifically, in a November 2002 letter 
from Elizabeth A. Walter, M.D., the veteran's attending 
psychiatrist for the preceding year, it was opined that the 
claimant "was having symptoms of Bipolar disorder during his 
active [military] duty" but that, at the time, "these 
symptoms were obscured by substance abuse."  Furthermore, in 
a December 2003 VA examination report, a VA physician stated, 
among other things, that "it is my opinion that the veteran 
had symptoms of bipolar affective disorder both while he was 
in service and shortly after."

As service connection may be granted where disability was 
caused or aggravated by military service or was manifested to 
a compensable degree within one year after service, 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005), both the opinion of Dr. Walter 
and the VA physician are so significant that they must be 
considered to fairly address the merits of the claim.  Hence, 
the Board finds that the additional evidence is new and 
material, 38 C.F.R. § 3.156(a), and the claim of entitlement 
to service connection for a bipolar disorder is reopened. 38 
U.S.C.A. § 5108.

Regarding the application of the Veterans Claims Assistance 
Act of 2000, to the extent indicated, the decision 
constitutes a complete grant of the maximum benefit allowable 
by law or regulation. Therefore, a discussion of the Veterans 
Claims Assistance Act of 2000 and the effect it had as to 
whether the appellant's claim should be reopened is not 
required.


ORDER

The claim of entitlement to service connection for a bipolar 
disorder is reopened.




REMAND

While the veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
bipolar disorder, given the state of the law and evidence as 
discussed below, the Board finds that the underlying claim 
must be remanded for further evidentiary development before 
the merits may be addressed.

The Board takes notice of the veteran's report that during 
his final year of military service he began feeling depressed 
and hearing what he described as hallucinations, which he 
relates to his experience at the time as a "snitch" for the 
Air Force Office of Special Investigations (AFOSI).  He had 
been arrested for using and selling marijuana on base, 
whereupon, in addition to receiving an Article 15 citation, 
he was compelled to become a confidential informant in lieu 
of even harsher sanction.  

The VA physician who examined him in December 2003 opined 
that it would be important to find out whether the veteran 
had been investigated by AFOSI because, if so, AFOSI records 
would contain information about his mental state at that 
time.  On the other hand, it was also opined that if the 
claimant was not the subject of an AFOSI investigation, then 
these claims would clearly indicate a delusional process 
regarding his time in the military.

In this regard, the National Personnel Records Center (NPRC) 
failed to reply to VA's request for the veteran's personnel 
records and AFOSI investigation reports.  Therefore, a remand 
to obtain these records is required.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002). 

Furthermore, the veteran states that, while stationed at 
Lowry Air Force Base (AFB) and Shepherd AFB, a psychiatrist 
or psychologist treated him for drug and alcohol problems.  
Service medical records show that in October 1980 he reported 
having been placed in an alcohol abuse program.  The RO tried 
to verify the claimant's treatment at Lowry AFB but received 
a negative response.  No similar request was made to obtain 
records from Shepherd AFB.  These records might confirm his 
claim of inservice incurred illness and are therefore 
important.  On remand, the RO should secure clinical records 
from Shepherd AFB.

Moreover, 38 U.S.C.A. § 5103A(d) (West 2002) requires that VA 
provide a medical examination or obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.  Therefore, given the importance of 
whether his bipolar disorder manifested itself during or 
within one year of active duty, on remand, the veteran must 
be afforded a VA examination to obtain medical opinion 
evidence as to the relationship, if any, of the veteran's 
current bipolar disorder to military service.  

The Board notes that the record is negative for a diagnosis 
of bipolar disorder for the first twelve years following 
service, and hereby invites the veteran to file with the RO 
any records that might contain this diagnosis if they are 
available. 

Finally, the Board notes that, while 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159(b) (2005) require VA to notify 
the veteran of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim, including notifying him 
of which portion of the evidence is to be provided by the 
claimant and which part VA will attempt to obtain on behalf 
of the claimant, no such notice was provided as to a claim of 
entitlement to service connection.  Therefore, a remand to 
provide the veteran with this notice is required. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the appeal is REMANDED for the following:

1. The RO must provide the veteran with 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), notice as to his claim of 
entitlement to service connection for a 
bipolar disorder in accordance with 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A; 38 
C.F.R. § 3.159; the Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  Specifically, the notice must 
(1) notify the claimant of the 
information and specific evidence not of 
record that is necessary to substantiate 
the claim; (2) notify him of the 
information and specific evidence that VA 
will seek to provide; (3) notify him of 
the information and specific evidence he 
is expected to provide; and (4) request 
he provide any pertinent evidence in his 
possession.  The appellant should be 
notified that he has one year to submit 
pertinent evidence needed to substantiate 
his claims.  The date of mailing the 
veteran notice of the VCAA begins the 
one-year period.

2. The RO is to obtain the veteran's 
personnel record from NPRC, AFOSI 
investigation reports from the Adjutant 
General, as well as clinical records from 
Shepherd AFB.  Effort should be made to 
secure and otherwise associate with the 
record all necessary documentation to 
corroborate the veteran's claim to have 
been an AFOSI confidential informant in 
anti-drug investigations.  The RO is to 
pay particular attention to securing 
records for 1980 and 1981, during which 
the claimant indicates he became a 
confidential informant.  Effort should 
also be made to obtain and associate with 
the record any treatment records, 
reports, or documentation generated by 
psychiatrists and psychologists who may 
have examined the veteran while he was 
inservice.  If any of the pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims file.  The 
veteran is to be notified in writing.  
Because these are Federal records, if 
they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folder.

3. The RO should inform the veteran that 
the record is negative for a diagnosis of 
bipolar disorder for the first twelve 
years after service.  The RO should both 
invite the claimant to identify the 
location of any records that might 
contain this diagnosis and provide VA 
with the necessary authorizations to 
associate this information with the 
record.

4. After the above requested development 
has been completed, the RO should forward 
the claims folder to the VA physician who 
examined the veteran in December 2003.  
The claims folder should be forwarded to 
another authorized physician if she is 
unavailable.  Based on her review of the 
claims folder, she should be asked if it 
is at least as likely as not (i.e., is 
there a 50/50 chance?) that a bipolar 
disorder was caused or aggravated by 
military service.  She should also be 
asked if it is at least as likely as not 
that a bipolar disorder manifested itself 
to a compensable degree within the first 
year following the veteran's December 
1981 separation from active duty.

Note: In providing the above opinions, 
the examiner must consider Dr. Walter's 
opinion, NPRC's confirmation or failure 
to confirm the veteran's claim regarding 
an AFOSI investigation, and when the 
record first shows the claimant being 
diagnosed with a bipolar disorder.

5. After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6. Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal. If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


